            Case 1:19-cv-00461-AWI-GSA Document 37 Filed 10/08/20 Page 1 of 3



 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA
 6

 7   JERRY DILLINGHAM,                               1:19-cv-00461-AWI-GSA-PC
 8                 Plaintiff,                        ORDER DENYING MOTION FOR
                                                     RECONSIDERATION
 9         vs.                                       (ECF No. 18.)
10   J. GARCIA, et al.,
11                 Defendants.
12

13          Jerry Dillingham (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

14   with this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint

15   commencing this action on April 9, 2019. (ECF No. 1.)

16   I.     BACKGROUND

17          On April 9, 2019, Plaintiff filed a motion for an emergency temporary restraining order,

18   which the court construed as a request for preliminary injunctive relief. (ECF No. 2.) On June

19   10, 2019, the assigned magistrate judge entered findings and recommendations, recommending

20   that Plaintiff’s motion be denied. (ECF No. 10.) Plaintiff was granted fourteen days in which to

21   file objections to the findings and recommendations. (Id.) The fourteen-day time period expired

22   and Plaintiff did not file objections or any other response to the findings and recommendations.

23   On July 31, 2019, the district court adopted the findings and recommendations in full and denied

24   Plaintiff’s motion for preliminary injunctive relief. (ECF No. 13.)

25          On August 16, 2019, Plaintiff filed a motion for administrative relief. (ECF No. 14.) In

26   the motion, Plaintiff asserted that he received the district court’s order of July 31, 2019, denying

27   his motion for preliminary injunctive relief, but he never received the findings and

28   recommendations entered on June 10, 2019. Plaintiff requested a copy of the findings and

                                                      1
             Case 1:19-cv-00461-AWI-GSA Document 37 Filed 10/08/20 Page 2 of 3



 1   recommendations and the opportunity to file objections to the findings and recommendations.
 2   On October 17, 2019, the court granted Plaintiff’s motion and granted him leave to file objections
 3   within thirty days. (ECF No. 15.) On November 18, 2019, Plaintiff requested an extension of
 4   time to file objections, which was granted on November 21, 2019. (ECF Nos. 16, 17.)
 5            On November 25, 2019, Plaintiff filed objections to the findings and recommendations,
 6   which the court now construes as a motion for reconsideration of the district court’s order
 7   adopting the findings and recommendations. (ECF No. 18.)
 8   II.      MOTION FOR RECONSIDERATION
 9            “A motion for reconsideration should not be granted, absent highly unusual
10   circumstances, unless the district court is presented with newly discovered evidence, committed
11   clear error, or if there is an intervening change in the controlling law,” Marlyn Nutraceuticals,
12   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotation marks
13   and citations omitted), and “[a] party seeking reconsideration must show more than a
14   disagreement with the Court’s decision, and recapitulation . . . ” of that which was already
15   considered by the Court in rendering its decision,” U.S. v. Westlands Water Dist., 134 F.Supp.2d
16   1111, 1131 (E.D. Cal. 2001). To succeed, a party must set forth facts or law of a strongly
17   convincing nature to induce the court to reverse its prior decision. See Kern-Tulare Water Dist.
18   v. City of Bakersfield, 634 F.Supp. 656, 665 (E.D. Cal. 1986), affirmed in part and reversed in
19   part on other grounds, 828 F.2d 514 (9th Cir. 1987). In seeking reconsideration of an order,
20   Local Rule 230(k) requires Plaintiff to show “what new or different facts or circumstances are
21   claimed to exist which did not exist or were not shown upon such prior motion, or what other
22   grounds exist for the motion.”
23   III.     DISCUSSION
24            As the magistrate judge correctly stated in the findings and recommendations, the court
25   lacks jurisdiction to grant Plaintiff’s motion for prospective relief1 because such an order would
26
                       1   In his motion for preliminary injunctive relief filed on April 9, 2019, Plaintiff requests to be
27   placed on permanent single cell housing status and to be transported to Atascadero State Hospital in protective
     custody. Plaintiff also seeks protection from harassment, reprisal tactics, or other threats made because he filed a
28   civil complaint, as well as protection from excessive force and false charges against him.

                                                               2
           Case 1:19-cv-00461-AWI-GSA Document 37 Filed 10/08/20 Page 3 of 3



 1   not remedy any of Plaintiff’s claims in this case, which are based on past events. Plaintiff does
 2   not set forth facts or law of a strongly convincing nature in his motion for reconsideration to
 3   induce the Court to reverse its prior decision. Therefore, Plaintiff’s motion for reconsideration
 4   shall be denied.
 5   IV.    CONCLUSION
 6          Based on the foregoing, IT IS HEREBY ORDERED that:
 7          1.      Plaintiff’s motion for reconsideration, filed on November 25, 2019, is DENIED;
 8                  and
 9          2.      The district court’s order issued on July 31, 2019, which adopted the magistrate
10                  judge’s findings and recommendations and denied Plaintiff’s motion for
11                  preliminary injunctive relief, remains in full force and effect.
12
     IT IS SO ORDERED.
13

14   Dated: October 8, 2020
                                                  SENIOR DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
